RESPONSE TO APPLICANT’S AMENDMENT

 1.  Applicant's amendment, filed 06/10/2022, is acknowledged.

2.  Claims 1, 3, 5, 7, 9, 10, 13, 15, 18-22, 24, 26, 27, 29, 35 are pending.

3.  Claims 9, 10, 13, 18-22, 24, 26, 27, 29, 35 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

4. Claims 1, 3, 5, 7, 15 are under examination as they read on a method for a disease associated with aberrant integrin αvβ3 expression in a subject with PKM2 antagonist which inhibits the binding of PK2 to integrin αvβ3 and the PKM2 domain selected from a group consisting of domain A, Domain B and Domain C and the species of Domain A and pancreatic fibrosis.

5.  The New Matter rejection of claims 1, 3, 5, 7, 15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention because the specification at least at page 1, lines 11-13 provides support for the phrase “ PKM2 antagonist that inhibits the binding of PKM2 to integrin αvβ3”  and at page 9, lines 4-20, provides support for the claimed PKM2 domains A-C.

6.  In view of the amendment filed on 06/10/2022, only the following rejections are remained.	

7. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.  Claims 1, 3, 5, 7, 15, 17  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
for the same reasons set forth in the previous Office Action mailed 12/10/2021.

Applicant’s arguments, filed 06/10/2022, have been fully considered, but have not been found convincing.

Applicant submits that persons with ordinary skill in the art would reasonably conclude that Applicant possessed a treatment in which a molecule is used to disrupt the interaction between integrin and PKM2 domains. PKM2 is a homo-tetrameric protein where each monomer consists of four domains A, B, C, and N (the N domain is not part of the claims herein). For example, the structural features of these domains demonstrate that A-domain contains amino acid residues between 44 — 116 and 219 — 389 with an a 8/ B 8 barrel tertiary structure motif. In fact, the dissertation of Li (referenced by the examiner) was recognized for showing the concept that an antibody can block the PKM2/integrin interaction. Further, the examiner cited WO/2013/12319, which discloses multiple epitopes that bind domains A, B, or C. This structure has been well characterized and can be disrupted through routine practice. The present application adequately describes the claimed invention.
 
This is not found persuasive because besides 16-2 monoclonal antibody, the specification does not describe the complete structure of an antagonist that inhibits the binding of PKM2 to integrin αvβ3.  Further, the specification does not describe the partial structures, or physical properties, or chemical properties of a PKM2 antagonist that inhibits the binding of PKM2 to integrin αvβ3. 

While the specification discloses that amino acid sequence of PKM2 is known [0042], the specification does not describe any correlation between the sequence and the structure of any PKM2 antagonist that inhibits the binding of PKM2 to integrin αvβ3. 
 The specification describes a method of screening for analyses the effective of antibody that interruption of PKM2 and integrin αvβ3 interaction [0045],[0046], [0086], however, there is no information regarding what structural features would likely be associated with such inhibition of the binding of PKM2 to integrin αvβ3.  Thus, the specification does not disclose a correlation between an inhibitor of PKM2-αvβ3 interaction and the structure of a putative inhibitor. 
The level of skill and knowledge in the art is that there are no known antagonists that inhibit the binding of PKM2 to integrin αvβ3 and no known correlation between any structural component and the ability to inhibit the binding of PKM2 to integrin αvβ3.  Thus, the disclosure does not allow one of skill in the art to visualize or recognize the structure of any antagonist required to practice the claimed method.  Accordingly, one of ordinary skill in the art would conclude that the applicant would not have been in possession of the claimed method of using a PKM2 antagonist that inhibits the binding of PKM2 to integrin αvβ3 because an antagonist possessing the desired activity required to practice the method is not adequately described and was not known in the art.

Regarding the genus of anti-PKM2/SEQ ID NO: 1/SEQ ID NO: 2 antibodies, the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

In contrast to applicant’s reliance of describe the Domains A, B, C of PKM2 in providing a fully characterized antigen / specific epitope as well as claiming structural elements of the antigen, and inhibiting the binding of PKM2 to integrin αvβ3, 
     there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-PKM2 antibodies to demonstrate possession. 
    Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

There is no evidence that knowledge of the chemical structure of an antigen gives the required kind of structure identifying information about the corresponding antibodies Applicants attempt to describe the invention by describing something that is not the invention: viz., the antigens to which the antibodies may bind.   There nothing in the disclosure that describes the antibodies as required by the test set forth in Ariad.

However, the anti-PKM2/SEQ ID NO:1/SEQ ID NO: 2 antibodies are required to practice the invention.  The specification also fails to provide any specific structural or physical information so as to define a genus of antibodies having the desired therapeutic properties. Applicant is merely rely on the identification of integrin αvß6 as the antigen and the well-known structure of antibodies in general.  However, the claims do not recite a general antibody, but an antibody having a specific desired activity. However, Federal Circuit clarification of the law of written description as it applies to antibodies. Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).

The claims are directed to a genus of anti-PKM2/SEQ ID NO:1/SEQ ID NO: 2  antibodies. However, Federal Circuit clarification of the law of written description as it applies to antibodies. The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 


Moreover, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti- PKM2/SEQ ID NO:1/SEQ ID NO: 2 antibodies to demonstrate possession.    Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). The Court reiterated that adequate written description must “contain enough information about the actual makeup of the claimed products . . . .”  The Court simultaneously suggested that the “newly characterized antigen” test “flouts” section 112 because it “allows patentees to claim antibodies by describing something that is not the invention, i.e. the antigen.”  The Court concluded that for written description of an antibody to be adequate when presented with “functional” terminology, there must be an established correlation in the art between structure and function.
 For instance, citing to Centocor, the Court analogized an antigen and antibody to a lock and a key.  For an antigen where there is only a finite number of binding antibodies, discovering those antibodies may be routine and conventional, and description of the antigen alone may be sufficient.  By contrast, for antigens with millions of keys, or millions of potentially binding antibodies, description of the antigen and even a couple of examples may be far from sufficient.
 Artisans are well aware that knowledge of a given antigen (for instance PKM2/Domain A of PKM2/SEQ ID NO:1/2) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al (J Mol Biol. 2003 Nov 14;334(1): 103-18) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the FICDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al (Protein Eng Des Sel. 2009 Mar;22(3):159-68) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al (J Immunol. 2004 Dec 15; 173(12):7358-67) disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen. Indeed, Kanyavuz et al (Nat Rev Immunol. 2019 Jun; 19(6):355-368) teach that “Theoretically, under physiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 x 1014).
The specification only discloses one single anti-PKM2 antibody, 16-2 antibody, within the claimed genus of domain A of PKM2 antagonists /anti-PKM2 antibody/ anti-SEQ ID NO:1/2 antibody and PKM2 antagonists/peptides/peptidomimetics/antibodies.  With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii):

A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").


9.  Claims 1, 3, 5, 7, 15 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating liver or lung fibrosis in a subject comprising administering to the subject anti-PKM2 antibody, clone 16-2 (IgGPK16) (once the biological deposit is satisfied) , does not reasonably provide enablement for treating a genus of disease associated with aberrant integrin αvβ3 expression in a subject with a genus of PKM2 antibodies.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims for the same reasons set forth in the previous Office Action mailed 12/10/2021.

Applicant’s arguments, filed 06/10/2022, have been fully considered, but have not been found convincing. 

Applicant submits that  the new amendments obviate or render moot the Examiner’s 35 USC 112 objection. Applicant has deleted the omnibus list of ailments and amended the claims to be directed to those acknowledged to be enabled, that is, fibrosis.

However, the claims are still directed to a genus of fibrosis diseases such as  atherosclerosis, asthma, cardiac fibrosis, , muscle fibrosis, pancreatic fibrosis, bone-marrow fibrosis, interstitial liver fibrosis, cirrhosis of liver and gallbladder, scleroderma, pulmonary fibrosis, diffuse parenchymal lung disease, idiopathic interstitial fibrosis, interstitial pneumonitis, desquamative interstitial pneumonia, respiratory bronchiolitis, interstitial lung disease, acute interstitial pneumonitis, nonspecific interstitial pneumonia, cryptogenic organizing pneumonia, lymphocytic interstitial pneumonia, renal fibrosis, or chronic kidney disease. In some embodiments, the method inhibits or prevents fibrosis and/or scarring of a lesion in the subject see pages 1-2, bridging ¶.

 The instant claims are drawn to a large genus of methods which have not been developed yet to the point where a specific benefit exists in currently available form. 

An important question that still remains to be explored is whether the data on anti-PKM2 antibody can recapitulate all the features of each and every fibrosis disease associated with aberrant integrin αvβ3 expression.  

It is not clear that the skilled artisan could predict the efficacy of the anti-PKM2 antibodies/antagonists on fibrosis diseases associated with aberrant integrin αvβ3 expression. The clinical value of such strategies remains to be seen. The specification does not provide empirical data to show the effect of anti-PKM2 antibodies/antagonists on atherosclerosis, asthma, cardiac fibrosis, organ transplant fibrosis, colloid and hypertrophic scar, muscle fibrosis, pancreatic fibrosis, nephropathy, bone-marrow fibrosis, interstitial liver fibrosis, cirrhosis of liver and gallbladder, scleroderma, pulmonary fibrosis, diffuse parenchymal lung disease, idiopathic interstitial fibrosis, interstitial pneumonitis, desquamative interstitial pneumonia, respiratory bronchiolitis, interstitial lung disease, acute interstitial pneumonitis, nonspecific interstitial pneumonia, cryptogenic organizing pneumonia, lymphocytic interstitial pneumonia, renal fibrosis, and chronic kidney disease in vivo.


 10.  No claim is allowed.

  
11.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 22, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644